Citation Nr: 0828795	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  06-35 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating for service-
connected post traumatic stress disorder (PTSD), currently 
rated as 30 percent disabling.

2.  Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to April 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which granted service connection 
for PTSD, assigning a 10 percent disability evaluation, and 
for bilateral hearing loss, granting a non-compensable 
evaluation, effective June 9, 2004.  Subsequently, in a July 
2006 rating decision, a 30 percent rating was assigned for 
the veteran's PTSD, effective June 9, 2004.  On a claim for 
an increased rating, the claimant will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since the 
grant of the 30 percent rating is not a full grant of the 
benefits sought on appeal, and since the veteran did not 
withdraw his claim of entitlement to a higher initial rating, 
the matter remains before the Board for appellate review.

A hearing was held in April 2007, at the North Little Rock 
RO, before Kathleen K. Gallagher, a Veterans Law Judge who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2007) 
and who is rendering the determination in this case.  A 
transcript of the testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Reasons for Remand: To afford the veteran new VA examinations 
and to allow the veteran the opportunity to submit additional 
evidence.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).

As noted above, a May 2005 rating decision granted service-
connection for PTSD, assigning a 10 percent disability 
evaluation.  This rating was largely based on the February 
2005 VA examination, which included a GAF score of 65.  A 
July 2006 rating decision subsequently assigned a 30 percent 
disability evaluation.  In the July 2006 rating decision, the 
RO explained that the GAF score of 65 indicates mild 
symptoms, and though not determinative in and of itself, when 
considered with other symptoms, falls within the realm of the 
30 percent evaluation.  However, the veteran's later VAMC 
treatment records show a GAF score of 45 in September 2006 
and a GAF score of 50 in February 2007.  In addition, 
although the February 2005 VA examiner stated that no 
delusions or hallucinations were present, in February 2006, 
the veteran began experiencing hallucinations, indicating 
that he hears voices and sees spirits.

GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (citing the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV), p. 32).  GAF 
scores ranging between 61 and 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 (incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes).

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).  Because the decrease in 
the veteran's GAF score and the reported visual and auditory 
hallucinations reflect that there may be a material change in 
the severity of the veteran's service-connected PTSD since he 
was last examined in February 2005, a remand for another VA 
examination is necessary.  See 38 C.F.R. § 3.327(a).

In addition, a remand for another VA examination is also 
necessary for the veteran's claim for an initial compensable 
rating for his service-connected hearing loss.  In this 
regard, the veteran underwent a VA examination in March 2005.  
However, the VA examiner indicated that the veteran's claims 
file was unavailable and therefore not reviewed.  Applicable 
regulations state that it is essential that, both in the 
examination and evaluation, each disability be viewed in 
relation to its history.  See 38 C.F.R. § 4.1.  In this 
regard, medical examinations generally should "take into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
Court has held that the fulfillment of the statutory duty to 
assist includes conducting a thorough and contemporaneous 
medical examination which takes into account the records of 
prior medical treatment so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); see also 38 C.F.R. § 3.326 (2007); 
VAOPGCPREC 20-95 (July 14, 1995) (a VA examiner must review a 
claimant's prior medical records when such a review is 
necessary to ensure a fully informed examination or to 
provide an adequate basis for the examiner's findings and 
conclusions).  Therefore, the Board finds that a more recent 
VA examination is in order in this case for the purpose of 
ascertaining the severity and manifestations of the veteran's 
service-connected bilateral hearing loss. 

Moreover, the veteran submitted a private audiology report in 
May 2007.  Although an audiogram was performed, there was no 
interpretation of the audiometric readings contained on the 
graphs.  The Board is precluded from interpreting pure tone 
threshold results in order to determine the severity of the 
veteran's current hearing loss disability.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995) (finding that neither the 
Board nor the RO may interpret graphical representations of 
audiometric data).  As such, the May 2007 speech 
discrimination score and audiological scores cannot be used.  
Therefore, as the veteran's claim is already being remanded 
for further development, the veteran should also be given the 
opportunity to obtain an interpretation of the May 2007 
audiometric readings from his private audiologist. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
psychiatric examination to evaluate the 
current severity of his PTSD.  To the 
extent practicable, the examiner should 
identify all symptomatology associated 
with the veteran's PTSD.  The examiner 
should also provide an opinion as to the 
severity of the veteran's PTSD, to include 
stating the extent that the veteran's PTSD 
impairs him socially and occupationally.  
The examiner should also provide a 
numerical score on the Global Assessment 
of Functioning (GAF) Scale provided in the 
Diagnostic and Statistical Manual for 
Mental Disorders.  All indicated studies 
should be performed, to include a full 
psychological evaluation.  Based on the 
medical findings and a review of the 
claims folders, the examiner is asked to 
render an opinion as to what effect the 
service-connected PTSD has on the 
veteran's social and industrial 
adaptability.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  The veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his service- connected 
bilateral hearing loss.  Prior to the 
examination, the claims folder must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the examiner.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, to include the May 2007 
private audiological report and to comment 
on the severity of the veteran's service- 
connected disability.  The examiner should 
report all signs and symptoms necessary 
for rating the veteran's disability under 
the rating criteria.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  The AMC/RO should request that the 
veteran obtain an interpretation of the 
audiometric testing from the May 2007 
private audiologist.  After acquiring this 
information and obtaining any necessary 
authorization, the RO should obtain and 
associate these records with the claims 
file.

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




